     Case 3:19-cv-01650-H-AGS Document 67 Filed 12/14/20 PageID.760 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     COLLEEN GAROT,                                     Case No.: 19-cv-01650-H-AGS
12
                                       Plaintiff,
13                                                      ORDER SUBMITTING MOTION TO
     v.                                                 DISMISS AMENDED CROSS-
14
     COUNTY OF SAN DIEGO; and DOES                      CLAIM
15   1-20,
16                                  Defendants.
17
18
19         On December 10, 2020, Defendants Coastal Hospitalist Medical Associates,

20   Friedrike Von Lintig, M.D., Angelito Dela Cruz, and Coast Correctional Medical Group

21   filed a motion to dismiss Defendant County of San Diego’s amended cross-claim for

22   declaratory relief pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 65.) A

23   hearing on Defendants Coastal Hospitalist, Von Lintig, Dela Cruz, and Coast Correction’s

24   motion to dismiss is currently scheduled for Monday, January 11, 2021 at 10:30 a.m.

25         The Court, pursuant to its discretion under Local Rule 7.1(d)(1), determines the

26   matter is appropriate for resolution without oral argument, submits the motion on the

27   parties’ papers, and vacates the hearing. Defendant County of San Diego’s opposition

28

                                                    1
                                                                              19-cv-01650-H-AGS
     Case 3:19-cv-01650-H-AGS Document 67 Filed 12/14/20 PageID.761 Page 2 of 2



 1   remains due by December 28, 2020. Defendants Coastal Hospitalist, Von Lintig, Dela
 2   Cruz, and Coast Correction’s reply remains due by January 4, 2021.
 3         IT IS SO ORDERED.
 4   DATED: December 14, 2020
 5
                                               MARILYN L. HUFF, District Judge
 6                                             UNITED STATES DISTRICT COURT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          19-cv-01650-H-AGS
